

117 S875 IS: Ending Sanctuary Cities Act of 2021
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 875IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo make any city or county that has in effect any law or ordinance that is in violation of Federal immigration law ineligible for any Federal grant, and for other purposes.1.Short titleThis Act may be cited as the Ending Sanctuary Cities Act of 2021.2.DefinitionsIn this Act:(1)The term detainer means any order or request by the Secretary of Homeland Security—(A)to temporarily hold an alien in custody until such alien may be taken into Federal custody;(B)to transport an alien for transfer to Federal custody; or(C)to notify the Secretary of Homeland Security before the release of an alien from State or local custody.(2)The term immigration laws has the meaning given such term under section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(3)The term unit of local government has the meaning given such term under section 901(a)(3) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251(a)(3)). 3.Ineligibility for Federal grants of certain jurisdictions that violate the immigration laws(a)Ineligible jurisdictionsA State or unit of local government is an ineligible jurisdiction for purposes of this section if such State or unit of local government—(1)violates section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373);(2)otherwise restricts compliance with a detainer issued by the Secretary of Homeland Security; or(3)has any law or policy in effect that violates the immigration laws.(b)Annual determination of ineligible jurisdictionsNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall—(1)determine which States and units of local government are ineligible jurisdictions based on the criteria set forth in subsection (a); and (2)submit a list of such ineligible jurisdictions, including the specific criteria upon which each such determination was based, to Congress.(c)Prohibition on Federal financial assistanceA State or unit of local government may not receive any Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code) for the fiscal year following any fiscal year in which the Secretary of Homeland Security determines that such State or unit of local government is an ineligible jurisdiction under this section.4.Limitation on liability for compliance with detainerA State or unit of local government, and any law enforcement officer of such State or unit of local government, acting in compliance with a detainer issued by the Secretary of Homeland Security, shall be considered to be acting under color of Federal authority for purposes of determining liability, and immunity from suit, in any civil action brought by the alien under Federal or State law.5.Workplace protections for law enforcementSection 15(a) of the Fair Labor Standards Act (29 U.S.C. 215(a)) is amended—(1)in paragraph (5), by striking the period at the end and inserting ; or; and(2)by adding at the end the following:(6)in the case of a State or unit of local government, to discharge or in any other manner discriminate against any law enforcement officer of that State or unit of local government because such law enforcement officer has taken any action to comply with a detainer (as such term is defined in section 2 of the Ending Sanctuary Cities Act of 2021) issued by the Secretary of Homeland Security..